                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 CARLOS LINDSEY,

         Plaintiff,
                                                   Case No. 19-cv-885-jdp
    v.

 GARY BOUGHTON, MARK
 KARTMAN, LEBBREUS BROWN,
 CATHY JESS and STEPHEN
 SCHNIEDER,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.


         /s/                                                11/12/2019
         Peter Oppeneer, Clerk of Court                     Date
